Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 1 of 9 Page ID #:262




              EXHIBIT W
       Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 2 of 9 Page ID #:263

                                                        Repatha®
                                                 Safety Data Sheet
Revision Number: 8                                                                               Date Issued 19-Feb-2020

                   1. IDENTIFICATION OF THE SUBSTANCE/MIXTURE AND OF THE
                                   COMPANY/UNDERSTANDING
1.1 Product identifier
Product Name:                           Repatha®
Common Name:                            Evolocumab
Chemical Name:                          anti-PCSK9 monoclonal antibody
Synonyms:                               AMG 145

1.2 Relevant identified uses of the substance or mixture and uses advised against
Recommended Use:                        Pharmaceutical
Uses advised against:                   No information available

Manufacturer:                               Emergency Telephone Number:
Amgen Inc.                                  Chemtrec
One Amgen Center Drive                      NORTH AMERICA 1-800-424-9300,
Thousand Oaks, California 91320-1799        INTERNATIONAL 1-703-527-3887
1-805-447-7233
1-805-447-1000


                                            2. HAZARDS IDENTIFICATION

                                                    Emergency Overview
Pharmaceutical product intended for clinical and commercial manufacturing purposes only. Product contains
evolocumab, an active pharmaceutical ingredient for treatment of hypercholesterolemia. Dosage contents may post
a health hazard only if significant absorption occurs (e.g. inhalation after a major spill or leak). Avoid inhalation, skin
contact, eye contact, and accidental ingestions. Does not meet GHS classification criteria and therefore is not
classified.

2.1 - Classification of the drug substance or mixture (drug product in final form, not applicable)
REGULATION (EC) No 1272/2008

Does not meet GHS Classification Criteria and therefore is not classified.




2.2 Label elements
Does not meet GHS Classification Criteria and therefore is not classified.




2.3 Other Hazards No information available




                                                            Page 1 / 8
       Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 3 of 9 Page ID #:264



                                                  Repatha®
                                          Safety Data Sheet
Revision Number: 8                                                                               Date Issued 19-Feb-2020
                           3. COMPOSITION/INFORMATION ON INGREDIENTS
3.1 Substances
Ingredients:                     Each prefilled syringe and prefilled SureClick® autoinjector pen contains 140 mg/mL
                                 evolocumab and each single-use Pushtronex® system (on-body infuser with prefilled
                                 cartridge) contains 120 mg/mL of evolocumab with Proline, Glacial acetic acid, Polysorbate
                                 80, and Sodium hydroxide (to pH of 5.0).

Chemical Name:                   anti-PCSK9 monoclonal antibody
CAS-No:                          1256937-27-5




                                         4. FIRST AID MEASURES
4.1 Description of first-aid measures
Eye Contact:                     In the case of contact with eyes, rinse immediately with plenty of water and seek medical
                                 advice.

Skin Contact:                    Wash off immediately with soap and plenty of water removing all contaminated clothes and
                                 shoes. Consult a physician if necessary.

Inhalation:                      Move to fresh air. If symptoms persist, call a physician.

Ingestion:                       If symptoms persist, call a physician. Do not induce vomiting without medical advice. Never
                                 give anything by mouth to an unconscious person.

Notes to Physician:              Treat symptomatically.

                                     5. FIRE-FIGHTING MEASURES

5.1 Extinguishing media
Flammable Properties:            Not applicable/aqueous solution.

Extinguishing Media:             Use extinguishing measures that are appropriate to local circumstances and the
                                 surrounding environment.

5.2 Special hazards arising from the substance or mixture
Hazardous Combustion Products:   No information available.

5.3 Advice for firefighters
Protective Equipment and         As in any fire, wear self-contained breathing apparatus pressure-demand, NIOSH
Precautions for Firefighters:    (approved) and full protective gear.




                                                     Page 2 / 8
      Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 4 of 9 Page ID #:265



                                             Repatha®
                                     Safety Data Sheet
Revision Number: 8                                                                            Date Issued 19-Feb-2020
                           6. ACCIDENTAL RELEASE MEASURES
6.1 Personal precautions, protective equipment and emergency procedures
Spill Procedures:           If material is released or spilled, cordon off spill area. Take proper precautions to minimize
                            exposure by using appropriate personal protective equipment in cleaning up a spill. If in
                            powder form, wet down spilled material to minimize airborne dispersion. Soak up material
                            with absorbent e.g., paper towels, and wash spill area thoroughly with appropriate cleaning
                            materials. Dispose of collected material in accordance with applicable waste disposal
                            regulations. Avoid release to the environment.

                                 7. HANDLING AND STORAGE
7.1 Precautions for Safe Handling
Handling and Storage:       Avoid contact with skin, eyes or clothing. Do not eat, drink or smoke in work areas. Use
                            adequate ventilation to minimize exposure. Wash hands, face and other potentially
                            exposed areas immediately after handling this material. Remove contaminated clothing
                            prior to entering eating areas. Clean protective equipment thoroughly after each use. Store
                            in a well ventilated area.




                                                Page 3 / 8
      Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 5 of 9 Page ID #:266



                                                  Repatha®
                                           Safety Data Sheet
Revision Number: 8                                                                                  Date Issued 19-Feb-2020
                          8. EXPOSURE CONTROLS/PERSONAL PROTECTION
8.1 Control parameters
Occupational Exposure Limit:      No exposure guidelines established by ACGIH, NIOSH or OSHA. Amgen recommends an
                                  occupational exposure limit (OEL) of 140 µg/m3 as an 8-hour time weighted average over
                                  a 40-hour work week. The OEL is designed as an acceptable airborne concentration of a
                                  substance for which it is believed that workers may be repeatedly exposed day after day
                                  without adverse health effects. Evolocumab has been classified per Amgen's Hazard
                                  Classification System as an Occupational Exposure Band 2 compound (100 µg/m3 - 1000
                                  µg/m3).

Engineering Controls:             When practicable, handle material in enclosed processes or in processes with effective
                                  local exhaust ventilation or within a chemical hood.

8.2 Exposure controls
Personal Protective Equipment

   Eye/face Protection:           Wear safety glasses with side shields, chemical splash goggles, or safety glasses with side
                                  shields and a full-face shield to prevent contact with eyes. The choice of protection should
                                  be based on the job activity and potential for exposure to the eyes and face.

   Skin Protection:               Use gloves or other appropriate personal protective equipment if skin contact with
                                  formulation is possible. Wear lab coat or other protective over garment if splashing is
                                  possible. The choice of protection should be based on the job activity and potential for skin
                                  contact.

   Respiratory Protection:        When possible, handle material in enclosed processes or containers. If it is properly
                                  handled with effective local exhaust ventilation or containment, respiratory protection may
                                  not be needed. For procedures involving larger quantities or dust/aerosol generating
                                  procedures such as weighing or a large transfer of liquids, an air-purifying respirator with
                                  NIOSH approval for dusts and mists may be needed. The choice of protection should be
                                  based on the job activity and the potential for exposure.

   Other:                         Wash hands, face and other potentially exposed areas after handling material (especially
                                  before eating, drinking or smoking). Clean protective equipment thoroughly after each use.



8.3 Environmental exposure controls

Environmental Exposure Controls   Avoid release to the environment.




                                                      Page 4 / 8
       Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 6 of 9 Page ID #:267



                                                     Repatha®
                                              Safety Data Sheet
Revision Number: 8                                                                                   Date Issued 19-Feb-2020
                                   9. PHYSICAL AND CHEMICAL PROPERTIES
Appearance:                          Clear to opalescent; Colorless to yellowish
Physical State:                      Liquid
Molecular Weight:                    ~144 kDa
Odor:                                No information available
Odor Threshold:                      No information available
pH:                                  5.0
Melting Point:                       No information available
Flash Point:                         Not applicable
Evaporation Rate:                    No information available
Lower explosive limit:               Not applicable
Upper explosive limit:               Not applicable
Vapor Pressure:                      No information available
Vapor Density (air = 1):             No information available
Relative density:                    No information available
Water Solubility:                    Aqueous solution
Partition Coefficient (log Kow):     No information available
Viscosity:                           No information available

                                       10. STABILITY AND REACTIVITY
10.1 Reactivity                      No information available

10.2 Chemical stability              No information available

10.3 Possibility of hazardous No information available
reactions

10.4 Conditions to avoid             No Information available

10.5 Incompatible materials No information available

10.6 Hazardous                       No information available
decomposition products

10.7 Other information               None

                                     11. TOXICOLOGICAL INFORMATION

11.1 Information on toxicological effects
Acute Toxicity:                      Does not meet GHS Classification Criteria and therefore is not classified.
Skin corrosion/irritation:           Does not meet GHS Classification Criteria and therefore is not classified.
Serious eye damage/eye irritation:   Does not meet GHS Classification Criteria and therefore is not classified.
Respiratory or skin sensitization:   Does not meet GHS Classification Criteria and therefore is not classified.
Germ cell mutagenicity:              Not genotoxic based on a battery of in vitro and in vivo studies. Based on data, the GHS
                                     classification criteria are not met.
Carcinogenicity:                     Does not meet GHS Classification Criteria and therefore is not classified.
Reproductive toxicity:               Does not meet GHS Classification Criteria and therefore is not classified.
STOT - single exposure:              Does not meet GHS Classification Criteria and therefore is not classified.
STOT - repeated exposure:            Does not meet GHS Classification Criteria and therefore is not classified.
Aspiration Hazard:                   Does not meet GHS Classification Criteria and therefore is not classified.

                                                         Page 5 / 8
       Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 7 of 9 Page ID #:268



                                                   Repatha®
                                            Safety Data Sheet
Revision Number: 8                                                                                  Date Issued 19-Feb-2020

                                     12. ECOLOGICAL INFORMATION
12.1 Toxicity
Ecotoxicity effects:               No information available

12.2 Persistence and degradability
Persistence/Degradability:         No information available

12.3 Bioaccumulative potential
Bioaccumulation/ Accumulation:     No information available

12.4 Mobility in soil
Mobility in Environmental Media:   No information available

12.5 Results of PBT and vPvB assessment
Results of PBT and vPvB assessment: No information available

12.6 Other adverse effects
Other Adverse Effects:             No information available


                                    13. DISPOSAL CONSIDERATIONS
13.1 Waste treatment methods

Waste Disposal Method:             The Repatha® Pushtronex® system (on-body infusor with prefilled cartridge) contains 3
                                   silver oxide batteries. Dispose of waste according to prescribed federal, state, local and
                                   competent authority guidelines.


                                      14. TRANSPORT INFORMATION
DOT:                               Not regulated by U.S. DOT, IATA, or IMDG.




                                                       Page 6 / 8
       Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 8 of 9 Page ID #:269



                                                        Repatha®
                                                 Safety Data Sheet
Revision Number: 8                                                                                        Date Issued 19-Feb-2020
                                           15. REGULATORY INFORMATION
15.1 Safety, health and environmental regulations/legislation specific for the substance or mixture
International Inventories

TSCA:                                  -
EINECS/ELINCS                          -
DSL/NDSL                               -
PICCS:                                 -
ENCS:                                  -
CHINA:                                 -
AICS:                                  -
KECL:                                  -

Legend
TSCA - United States Toxic Substances Control Act Section 8(b) Inventory
EINECS/ELINCS - European Inventory of Existing Commercial Chemical Substances/EU List of Notified Chemical Substances
DSL/NDSL - Canadian Domestic Substances List/Non-Domestic Substances List
PICCS - Philippines Inventory of Chemicals and Chemical Substances
ENCS - Japan Existing and New Chemical Substances
IECSC - China Inventory of Existing Chemical Substances
AICS - Australian Inventory of Chemical Substances
KECL - Korean Existing and Evaluated Chemical Substances

State Regulations

California Proposition 65:             This product does not contain any Proposition 65 chemicals.


15.2 Chemical safety assessment
No CSA has been conducted.




                                                            Page 7 / 8
       Case 2:21-cv-01816 Document 1-23 Filed 02/26/21 Page 9 of 9 Page ID #:270



                                                    Repatha®
                                             Safety Data Sheet
Revision Number: 8                                                                               Date Issued 19-Feb-2020
                                           16. OTHER INFORMATION


Revision Number:                    8

To the best of our knowledge, the information provided here is accurate as of the date of the Safety Data Sheet (SDS). The
information is specific to the material that is the subject of this SDS and may not be valid when this material is used in
combination with any other materials or in any process. Each user should review the information provided here in the
context of the user’s intended manner of handling, using, processing, storing, transporting, and disposing of the
material.

This information is provided without warranty or guarantee of any kind, whether express, implied or statutory, including
without limitation warranty of fitness or merchantability for a particular purpose or noninfringement. No representation,
warranty, or guarantee is made, and no liability is assumed, with respect to the material or the information contained in
this SDS including without limitation its accuracy or completeness or the hazards of, or results obtained from, use of the
material or the information contained here. Caution should be used in the handling, using, processing, storing,
transporting, and disposing of the material.




                                                       Page 8 / 8
